Cooper, C. J.,
delivered the opinion of the court.
We know, because we are by law required to take judicial notice of the fact, that, at the time laid in the indictment, there had been a local option election held in Perry county, resulting against the sale of intoxicants therein. Code 1892, § 1621.
There could not have been a lawful sale of intoxicating liquor in the county, for no license might be lawfully granted in that county, and in no part of the state may one lawfully retail without license. The indictment therefor sufficiently charged a violation of law. Norton v. State, 65 Miss., 297. It was unnecessary to aver in the indictment that the local option law had been put in force in the county, for of that fact the court took judicial notice. Jackson v. State, 72 Ga., 28; Choen v. State, 85 Ind., 209 ; United States v. Williams, 4 Biss., 302 ; Bishop’s Dir. & Forms, §§ 261, 328, 346. The demurrer should have been overruled.

Reversed cmd rema/nded.